EXHIBIT 13.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Inconnectionwith theAnnualReporton Form20-F ofConsolidated Mercantile Incorporated (the "Company")for the year ended December 31, 2006 as filed with theSecurities and ExchangeCommissionon the date hereof (the"Report"),StanAbramowitz, Chief Financial Officer of the Company,certify,pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1.The Report fully complies with therequirementsof section 13(a) or 15(d)of the Securities Exchange Act of 1934; and 2.The informationcontained in the Report fairlypresents,in all materialrespects, the financial condition and results of operations of the Company. Date: June 22, 2007 By: /s/ STAN ABRAMOWITZ Stan Abramowitz, Chief Financial Officer Consolidated Mercantile Incorporated
